Action to recover damages for injury to horses belonging to the plaintiffs, alleged to have been caused by the negligence of the defendant.
The issues of negligence were answered in favor of the defendants under a peremptory instruction of his Honor that if the jury believed the evidence, to answer the issues "No," and the plaintiffs excepted.
This action is to recover damages for injury to two horses. The horses were hitched to a wagon and were at work in a field about three-fourths of a mile from the defendant's railroad crossing.
The plaintiff, Charles Needham, who had the team in charge, left the team standing unhitched, while he went to the rear of the wagon (764)  to place an empty barrel in it. The horses became frightened and ran away, and in passing over the crossing of the defendant, while running away, were injured.
There is some evidence that the opening upon the crossing was not as wide as it ought to have been, but sufficient space was left for the passage of teams and vehicles, and it is clear that the real cause of the injury was not the condition of the crossing, but the fright and running away of the horses.
In our opinion, there is no error in the instructions given to the jury.
No error.
Cited: Sasser v. R. R., 182 N.C. 470 (cc). *Page 841